Citation Nr: 1411704	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  01-07 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  

[The issues of entitlement to service connection for hypertension and to an initial compensable rating for erectile dysfunction are the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971, with service in the Republic of Vietnam between July 1968 and July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction currently rests with the RO in St. Petersburg, Florida.

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Review of the medical evidence in the claims folder reveals that although the Veteran has been diagnosed with various psychiatric conditions, claims for psychiatric conditions other than PTSD have been adjudicated and not appealed.  In light of the foregoing, the Veteran's claim has been limited to service connection for PTSD, as reflected on the title page.

The Veteran and his wife presented testimony at a hearing at the RO in September 2001.  A transcript is of record.  

The Board remanded the claim in December 2003 and then subsequently denied it in a March 2006 decision.  The Veteran appealed the Board's March 2006 decision to the United States Court of Appeals for Veterans Claims (Court), and in a December 2007 Order, the Court vacated the March 2006 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  The Board remanded the claim in June 2009.  It has been returned once again for appellate review.  The record currently before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

Additional VA treatment records were associated with the Veteran's electronic files after the issuance of the February 2013 supplemental statement of the case that addressed the issue on appeal.  This evidence was not accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ), and while review reveals that some of it pertains to mental health treatment, none of the evidence is pertinent to the issue of whether the Veteran has been diagnosed with PTSD in accordance with the DSM-IV, which is the central question being addressed in this case.  Based on the foregoing, the Board finds that the evidence need not be remanded to the AOJ.  See 38 C.F.R. § 20.1304 (2013).


FINDING OF FACT

The preponderance of the probative evidence of record does not establish that the Veteran has a diagnosis of PTSD made in accordance with the DSM-IV.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

While this appeal was pending, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  The VCAA stipulates that upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

As the VCAA was enacted after the issuance of the July 2000 rating decision that is the basis of this appeal, it was impossible to provide notice of the VCAA before the initial adjudication in this case.  The Board finds, however, that the VCAA duty to notify was subsequently satisfied by letters sent to the Veteran in July 2001 and January 2004, which, when taken together, note the enactment of the VCAA, addressed the requirements for a grant of service connection, informed the Veteran of what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  The claim was subsequently readjudicated in supplemental statements of the case dated in October 2005 and February 2013.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  

The duty to assist was also met in this case.  The service treatment records are in the claims file, all pertinent VA and private treatment records have been obtained and associated with the file, and the RO made an unsuccessful attempt to obtain the Veteran's records from the Social Security Administration.  VA examinations with respect to the issue on appeal were obtained in February 2001, January 2002, September 2005, and September 2009.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiners provided complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  There was also substantial compliance with the Board's June 2009 remand, which instructed the RO to schedule another VA examination, which was obtained in September 2009.  

Based on the foregoing, all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2009).  Effective July 13, 2010, however, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads, in pertinent part, as follows: if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  

Although the provisions of this amendment apply to the Veteran's claim, the Board previously determined that there is sufficient evidence of a verified stressor in this case since the Veteran listed "enemy attacks" as one of his claimed in-service stressors in an April 2004 stressor statement and a June 2005 response from the U.S. Army and Joint Services Records Research Center (JSRRC) confirms that the Veteran was assigned to the 19th Supply and Service Company (19th S and S Co) during the period from July 1968 to June 1969, and that available combat unit records from that time period confirmed several rounds of small arms fire during that time, from February to May 1969.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (corroboration of every detail of the alleged in-service stressor is not required, only that the event occurred and that the Veteran was exposed to the event).  There must still be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) and a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 4.125(a) stipulates that the diagnosis must be made in accordance with the DSM-IV.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Board notes at this juncture that the medical evidence in this case is voluminous.  While it has reviewed the evidence in its entirety, the Board will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).  

Most pertinent to this case are the VA examinations that the Veteran has undergone since the inception of his claim and the private psychiatric reports he has submitted in support of his claim.  Also pertinent is the fact that the Veteran reported enemy attacks as a claimed in-service stressor in each of these evaluations.  

A June 2000 private psychiatric report reports that the Veteran was in active service from 1968 to 1971 and was exposed to combat situations.  In pertinent part, the private psychiatrist reported that the Veteran presented symptomatology compatible with the diagnosis of PTSD that had been developing in a gradual way but continued to the present and that Axis I diagnoses of major depression with anxiety and referential and paranoid nucleus and manifestations of PTSD, the evolution on occasion insidious even though gradual until the consolidated into one entity of major depression and PTSD.  See record from Dr. J.O.F.C.  

VA examinations conducted in February 2001, January 2002, September 2005 and September 2009 all concluded that the Veteran did not meet the diagnostic criteria for PTSD.  

In an August 2011 letter, private physician N.A.O. reports, in pertinent part, that the Veteran's service and post-service medical records were carefully examined to have an objective medical opinion on this specific case; that the Veteran presents the symptoms of PTSD in conformance with the DSM-IV; that the Veteran spent one year in Vietnam where he was attacked multiple times and his life was at risk of death; and that the Veteran's symptoms are all related to war such that it was her opinion that his condition is more probable than not service connected.  

The Board has determined that each evaluation noted above is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  Therefore, there are two probative evaluations that diagnose the Veteran with PTSD and four probative evaluations that do not.  The Board notes at this juncture that the determinations made by the four VA examiners are corroborated by the Veteran's private treating psychiatrist, Dr. J.A.A.A., who reported on several occasions that the Veteran had been diagnosed with major depression.  See letters dated October 1994, May 1997, November 1998, April 2000 and March 2004.  

As the preponderance of the probative evidence of record does not establish that the Veteran has a diagnosis of PTSD made in accordance with the DSM-IV, service connection is not warranted pursuant to § 3.304(f) and the claim must be denied.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


